Title: To Benjamin Franklin from Sartine, 28 February 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Monsieur,
Versailles 28. fevr. 1779.
Les Commandans et Intendans à Brest aux quels J’avois donné ordre de faire emprisonner les Matelôts qui se sont revoltés abord de la Fregate des Etats Unis l’Alliance me marquent qu’ils présument que ces Matelots ne pouvant être regardés simplement comme Prisonniers de guerre, et qu’ils doivent être mis dans des Prisons particulieres, que celle de l’arsenal est insuffisante, et qu’on ne pourroit en les débarquant que les placer dans les Prisons où se trouvent detenus les Prisonniers Anglois, ce qui seroit dangereux, mais si vous ne pensez pas que les Mutins doivent être punis comme criminels, on pourroit les séparer et les faire transferer dans les differents dépots des Prisonniers.
J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur, Votre tres humble et très obeissant serviteur
(signé) De Sartine
Mr. Franklin
